                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JASON PARMELEY,                                    )
 #13231-045                                         )
                                                    )
                Plaintiff,                          )
                                                    )       Case No. 19-cv-00812-JPG
 vs.                                                )
                                                    )
 WILLIAMSON COUNTY JAIL,                            )
 C/O CHRISS,                                        )
 C/O GUS,                                           )
 JOHN DOE 1,                                        )
 JANE DOE 1,                                        )
 C/O STARLING,                                      )
 JOHN DOE 2,                                        )
 HEALTH CARE PROVIDER,                              )
 JANE DOE 2,                                        )
 JOHN DOE 3, and                                    )
 SHERIFF, WILLIAMSON COUNTY,                        )
                                                    )
                 Defendants.                        )

                             MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Jason Parmeley brings this action pursuant to 42 U.S.C. § 1983 for alleged

deprivations of his constitutional rights that occurred while he was a pretrial detainee at

Williamson County Jail. Plaintiff asserts claims under the First and Fourteenth Amendments along

with various Illinois state law claims. (Doc. 16). He seeks monetary damages. (Id.).

       This case is now before the Court for preliminary review of the Amended Complaint under

28 U.S.C. § 1915A, which requires the Court to screen prisoner Complaints to filter out

nonmeritorious claims. 28 U.S.C. § 1915A(a). Any portion of the Amended Complaint that is

legally frivolous, malicious, fails to state a claim for relief, or requests money damages from an

immune defendant must be dismissed. 28 U.S.C. § 1915A(b).


                                                1
                                    The Amended Complaint

       Plaintiff makes the following allegations in the Amended Complaint: Plaintiff was a federal

pretrial detainee in the Williamson County Jail (WCJ). (Doc. 16, p. 2). During his detention,

Plaintiff was in the same unit as inmate Watts. (Id., p. 3). It was known that Watts killed three

women in a bank robbery by cutting their throats. (Id.). Jail staff did not like Watts and knew

Plaintiff did not get along with him. (Id.). Chriss, Starling, and Jane Doe 1 asked Plaintiff to start

a fight with Watts so they would have a reason to use force on Watts (the “get Watts plan”). (Id.).

Plaintiff refused the request and staff began retaliating against him. (Id.). Because of issues

between Plaintiff and Watts, Plaintiff was moved to a different unit. (Id.).

       Plaintiff was later placed in segregation on a bogus charge as retaliation. (Id.). Upon

release from segregation, Jane Doe 1 told Plaintiff he was going to the same unit as Watts. (Id.).

Plaintiff refused and put in writing that Watts would attempt to kill him. (Id.). Jane Doe 1 told

him he was going anyway. (Id., p. 4). Within 5 to 10 minutes after Plaintiff entered the unit, Watts

entered Plaintiff’s cell, covered the window with a towel, and brutally attacked Plaintiff. (Id.).

Watts told Plaintiff he was going to kill him. (Id.). Plaintiff defended himself, gained the upper

hand, and pressed the distress button. (Id.). Chriss and Gus entered the cell and Chriss struck

Plaintiff in the head with such force he was knocked unconscious. (Id.).

       Later, in the medical unit, Jane Doe 2 attended to him for only a few minutes and did not

provide any medical treatment. (Id.). Plaintiff spoke to John Doe 1, who was present and was the

head of WCJ, and told him that he had written a letter stating he did not want to be a part of the

“get Watts plan,” that his life had been threatened by Watts, and that Chriss had assaulted him for

no reason. (Id.). John Doe 1 responded that he did not care and advised Plaintiff that he was going

to segregation. (Id.). By that time, the side of Plaintiff’s head was swollen. (Id.).



                                                  2
        A few days later in segregation, Plaintiff spoke to John Doe 2, who saw the swelling. (Id.,

p. 5). When Plaintiff asked John Doe 2 why Chriss assaulted him, John Doe 2 responded “maybe

you should’ve went along with the plan and it would’ve been Watts who got hurt.” (Id.).

        Plaintiff suffered swelling inside his skull that went untreated by staff. (Id.). Later, he had

a MRI and learned that he suffered substantial injuries. (Id.). He suffers from headaches,

dizziness, psychological trauma, loss of movement in his neck, and nerve pain. (Id.). Because he

refused to go along with the “get Watts plan,” the staff, including Jane Doe 2 and John Doe 3,

denied him medical care. (Id.).

        Shortly after arriving at WCJ he had a torn ligament in his right arm. (Id.). On a sick call,

Jane Doe 2 told him there was nothing that could be done. (Id.). The pain became so bad he lost

the use of his arm. (Id.). He was unable to wash himself. (Id.). “Medicals” told him that if he

made a sick call he would go to segregation (Id.). On another occasion, Jane Doe 2 took him off

of his nerve pain medication that also controlled seizures for no reason. (Id.). She told him she

does what she wants and the doctor signs off on it. (Id.). John Doe 3, by letting Jane Doe 2 do

what she wants, caused Plaintiff pain, suffering, and emotional distress. (Id.).

        John Doe 1 conspired with others to open legal mail and create false and misleading

information about Plaintiff in retaliation for his refusal to participate in the “get Watts plan.” (Id.).

The information was sent to an AUSA who opened a frivolous malicious obstruction of justice

investigation, which was presented at Plaintiff’s sentencing. (Id.). It was done to harass Plaintiff

and taint the sentencing. (Id.).

        Plaintiff’s wedding ring was taken from him by staff when he arrived at WCJ. (Id., p. 6).

Upon release to federal authorities, Chriss and John Doe 1 told him he could not be transported

with his wedding ring. (Id.). He was later told by a U.S. Marshall that was not true. (Id.). His



                                                   3
ring has not been returned to him. (Id.).

                                      Preliminary Dismissals

Williamson County Jail

       Plaintiff named Williamson County Jail (WCJ) as a Defendant. However, WCJ is not a

“person” subject to suit under Section 1983. Smith v. Knox Cnty. Jail, 666 F.3d 1037, 1040 (7th

Cir. 2012); Powell v. Cook Cnty. Jail, 814 F. Supp. 757, 758 (N.D. Ill. 1993). WCJ is not even a

legal entity. Pursuant to Federal Rule of Civil Procedure 17, a defendant must have the legal

capacity to be sued. See Fed. R. Civ. P. 17(b). When determining whether an entity has this

capacity, federal courts look to state law. Magnuson v. Cassarella, 812 F. Supp. 824, 827 (N.D.

Ill. 1992). WCJ is not considered a suable entity under Illinois law. Isaacs v. St. Clair Cnty. Jail,

No. 08-0417-DRH, 2009 WL 211158, at *3-4 (S.D. Ill. Jan. 29, 2009); Hedger v. HCP, No. 18-

cv-2081-JPG, 2019 WL 117986, at *2 (S.D. Ill. Jan. 7, 2019). Accordingly, Williamson County

Jail is dismissed with prejudice.

Official Capacity Claims

       Plaintiff alleges claims against each Defendant in his or her individual and official

capacities but seeks only monetary damages. When a plaintiff seeks monetary damages against a

state official, he must bring the suit against the official in his or her individual capacity. Brown v.

Budz, 904 F.3d 904, 918 (7th Cir. 2005); Shockley v. Jones, 823 F.2d 1068, 1070 (7th Cir. 1987).

This is because a suit for money damages against a defendant in his or her official capacity is really

a suit for money damages against the state and is barred by the Eleventh Amendment. Id. Section

1983 creates a federal remedy against any “person” who, under color of state law, deprives “any

citizen of the United States...of any rights, privileges, or immunities secured by the Constitution

and laws.” Planned Parenthood of Indiana, Inc. v. Commissioner of Indiana State Dep’t. Health,



                                                  4
699 F.3d 962, 972 (7th Cir. 2012) (quoting 42 U.S.C. § 1983). The Supreme Court has held that

“neither a State nor its officials acting in their official capacities are ‘persons’ under [Section]

1983.” Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). The claims against the

Defendants in their official capacities are, therefore, dismissed.

Health Care Provider

       Plaintiff alleges that medical personnel were employed by Health Care Provider (HCP) and

seeks to hold it responsible for its employee’s actions. The claim fails because HCP is not subject

to respondent superior liability under section 1983. Shields v. Illinois Dep’t of Corr., 746 F.3d

782, 789 (7th Cir. 2014) When a private corporation has contracted to provide essential

government services, such as healthcare for inmates, the corporation can be held liable under

Section 1983 only if a constitutional violation was caused by an unconstitutional policy or custom

of the corporation itself. Id. Plaintiff has not made any such allegations and, therefore, HCP is

dismissed without prejudice.

Commissioner and County

       Plaintiff makes allegations against the “Commissioner” and the “County,” but they are not

identified as defendants in the case caption. The Court will not treat individuals or entities not

listed in the caption as defendants, and any claims against them are considered dismissed without

prejudice. Myles v. United States, 416 F.3d 551, 551–52 (7th Cir. 2005) (holding that to be

properly considered a party, a defendant must be specified in the caption).

John Doe 1, John Doe 2, and John Doe 3

       Plaintiff’s claims against John Doe 1, John Doe 2, and John Doe 3 in their supervisory

roles are dismissed. A supervisor cannot be held liable for the actions of subordinate employees,

as the doctrine of respondeat superior is not applicable to section 1983 actions. Sanville v.



                                                  5
McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001). Because there is no other claim against John Doe

2, he is dismissed without prejudice for failure to state a claim.

                                                     Discussion

         Based on the allegations of the Amended Complaint that are attributable to individual

defendants,1 the Court designates the following counts:

         Count 1:           Fourteenth Amendment claim against Chriss, Starling, and
                            Jane Doe 1 for exposing Plaintiff to a risk of harm by asking him
                            to assault Watts.

         Count 2:           First Amendment claim against Jane Doe 1 for retaliating
                            against Plaintiff because he refused to participate in the “get
                            Watts plan” by placing him in the same unit with Watts over his
                            objection.

         Count 3:           Fourteenth Amendment failure to protect claim against Jane
                            Doe 1 and John Doe 1 based on Plaintiff’s placement in the same
                            unit as Watts.

         Count 4:           Fourteenth Amendment excessive force claim against Chriss
                            and Gus and/or failure to protect or intervene claim against
                            Gus.

         Count 5:           First Amendment claim against Chriss and Gus for retaliating
                            against Plaintiff because he refused to participate in the “get
                            Watts plan” by use of excessive force and/or failure to protect
                            or intervene.

         Count 6:           Fourteenth Amendment deliberate indifference claim against
                            Jane Doe 2 for denying Plaintiff medical treatment after Watts
                            and Chriss assaulted him.

         Count 7:           Fourteenth Amendment deliberate indifference claim against
                            John Doe 3 for denying Plaintiff medical treatment.

         Count 8:           First Amendment claim against Jane Doe 2 and John Doe 3 for
                            retaliating against Plaintiff because he refused to participate in
                            the “get Watts plan” by denying him medical treatment.


1
 Plaintiff makes allegations collectively against the “staff,” which is insufficient to identify actions by any individual
defendant. Allegations made collectively against a group of defendants fail to comply with Federal Rule of Civil
Procedure 8.

                                                            6
Count 9:    Fourteenth Amendment deprivation of property claim against
            Chriss and John Doe 1.

Count 10:   First Amendment claim against Chriss and John Doe 1 for
            retaliating against Plaintiff because he refused to participate in
            the “get Watts plan” by taking his property.

Count 11:   First Amendment claim against John Doe 1 for opening
            Plaintiff’s legal mail.

Count 12:   Constitutional malicious prosecution claim and/or Illinois state
            law malicious prosecution claim and/or abuse of process claim
            against John Doe 1 for fabricating false and misleading
            information and submitting it to an AUSA to open a frivolous
            and malicious obstruction of justice investigation.

Count 13:   First Amendment claim against John Doe 1 for retaliating
            against Plaintiff because he refused to participate in the “get
            Watts plan” by opening his legal mail and fabricating false and
            misleading information and submitting it to an AUSA to open a
            frivolous and malicious obstruction of justice investigation.

Count 14:   Fourteenth Amendment claim for failure to train.

Count 15:   Illinois state law assault claim against Chriss.

Count 16:   Illinois state law battery claim against Chriss.

Count 17:   Illinois state law medical negligence claim against Jane Doe 2
            for denying Plaintiff medical care after Watts and Chriss
            assaulted him and John Doe 3 for denying Plaintiff medical care.

Count 18:   Illinois state law negligence claim.

Count 19:   Illinois state law intentional infliction of emotional distress
            claim.

Count 20:   Illinois state law claim for failure to investigate, failure to train,
            and/or gross negligence.

Count 21:   Fourteenth Amendment deliberate indifference claim against
            Jane Doe 2 for denying Plaintiff medical care for a torn ligament
            in his right arm.

Count 22:   Fourteenth Amendment deliberate indifference claim against


                                      7
                         Jane Doe 2 for taking Plaintiff off his nerve pain medication.

        Count 23:        Illinois state law medical negligence claim against Jane Doe 2
                         for denying Plaintiff medical care for a torn ligament in his right
                         arm.

        Count 24:        Illinois state law medical negligence claim against Jane Doe 2
                         for taking Plaintiff off his nerve pain medication.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. The designations do not constitute an opinion

regarding their merit. Any other claim that is mentioned in the Complaint but not addressed

in this Order should be considered dismissed without prejudice as inadequately pled under

the Twombly pleading standard.2

Count 1

        Plaintiff contends Chriss, Starling, and Jane Doe 1 exposed him to a risk of harm by asking

him to assault Watts. When considering this type of claim under the Eighth Amendment, a prison

official who intentionally or with reckless indifference exposes an inmate to psychological harm

or a heightened risk of future injury may be liable, even if no attack occurred. See Wright v. Miller,

561 F.App’x. 551, 555 (7th Cir.2014) (citing Irving v. Dormire, 519 F.3d 441, 449 (8th Cir.2008)

(concluding that guard’s alleged attempts to induce other inmates to assault plaintiff prisoner

“posed a substantial risk of serious harm to [the prisoner’s] future health”)). As a pretrial detainee,

Plaintiff’s claim is analyzed under the Fourteenth Amendment’s due process clause. To state a

claim against a jail official under the Fourteenth Amendment, a pretrial detainee must allege that

(1) the defendant acted purposefully, knowingly, or recklessly when they considered the

consequences of their handling of a plaintiff’s situation, and (2) the challenged conduct was



2
 An action fails to state a claim upon which relief can be granted if it does not plead “enough facts to state
a claim that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                      8
objectively unreasonable. McCann v. Ogle Cty., Illinois, 909 F.3d 881, 886 (7th Cir. 2018). A

pretrial detainee must “prove more than negligence but less than subjective intent—something

akin to reckless disregard.” Miranda v. Cty. of Lake, 900 F.3d 335, 353 (7th Cir. 2018) (citations

omitted). Plaintiff’s allegations are sufficient at the screening stage to proceed on the claim in

Count 1 against Chriss, Starling, and Jane Doe 1.

Count 3

       To state a claim that a jail official failed to protect him, a pretrial detainee must allege that

(1) the defendant acted purposefully, knowingly, or recklessly when they considered the

consequences of their handling of a plaintiff’s situation, and (2) the challenged conduct was

objectively unreasonable. See McCann v. Ogle Cty., Illinois, 909 F.3d 881, 886 (7th Cir. 2018).

The allegations in Count 3 are sufficient to proceed against Jane Doe 1. As to John Doe 1,

however, the allegations do not suggest that he knew, or was responsible for, Plaintiff’s placement

in a unit with Watts or that he was aware of the letter Plaintiff wrote shortly before the assault.

Count 1 is dismissed as to John Doe 1 for failure to state a claim.

Count 4

       The Fourteenth Amendment’s due process clause “protects a pretrial detainee from the use

of excessive force that amounts to punishment.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473

(2015). To prove that force was excessive, a “pretrial detainee must show only that the force

purposely or knowingly used against him was objectively unreasonable.” Id. The Complaint sets

forth sufficient allegations at the screening stage for Count 4 to proceed against Chriss. There are

no allegations, however, that Gus used any force on Plaintiff. Plaintiff describes the blow to his

head by Chriss and states he reported to John Doe 1 that “Chriss is the one who assaulted him for

no reason.”



                                                  9
         To the extent Plaintiff asserts a failure to protect claim against Gus, he fails to state facts

supporting that claim. There is nothing to suggest that Gus could have foreseen or prevented

Chriss’s action. Therefore, the claim in Count 4 against Gus is dismissed for failure to state a

claim.

Counts 6 and 7

         Medical care claims brought by pretrial detainees are subject only to the objective

unreasonableness inquiry identified in Kingsley v. Hendrickson, ___ U.S. ___, 135 S.Ct. 2466

(2015). Hardeman v. Curran, 933 F.3d 816 (7th Cir. 2019). “[T]he controlling inquiry for

assessing a due process challenge to a pretrial detainee’s medical care proceeds in two steps.”

McCann v. Ogle County, Illinois, 909 F.3d 881, 886 (7th Cir. 2018) (citing Miranda v. County of

Lake, 900 F.3d 335, 352 (7th Cir. 2018)). In the first step, the inquiry is “whether the medical

defendants acted purposefully, knowingly, or perhaps even recklessly when they considered the

consequences of their handling of [plaintiff’s] case.” Id. At the second step, the inquiry is whether

the challenged conduct was objectively reasonable. Id. “This standard requires courts to focus on

the totality of facts and circumstances faced by the individual alleged to have provided inadequate

medical care and to gauge objectively—without regard to any subjective belief held by the

individual—whether the response was reasonable.” Id.

         The allegations in Count 6 are sufficient to proceed against Jane Doe 2. The claim in

Count 7, however, is dismissed. Plaintiff has not alleged facts that establish John Doe 3 was

involved in his medical care. His threadbare and conclusory allegation that John Doe 3 denied

him medical care fails to state a claim. Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009) (“courts

should not accept as adequate abstract recitations of the elements of a cause of action or conclusory

legal statements”).



                                                   10
Count 9

       To state a property loss claim under the Fourteenth Amendment, Plaintiff must establish a

deprivation of liberty or property without due process of law. If the state provides an adequate

remedy, Plaintiff has no civil rights claim. Hudson v. Palmer, 468 U.S. 517, 530–36 (1984)

(availability of damages remedy in state claims court is an adequate, post-deprivation remedy). In

that vein, the Seventh Circuit has found that Illinois provides an adequate post-deprivation remedy

in an action for damages in the Illinois Court of Claims. Murdock v. Washington, 193 F.3d 510,

513 (7th Cir. 1999); Stewart v. McGinnis, 5 F.3d 1031, 1036 (7th Cir. 1993); 705 Ill. Comp. Stat.

505/8 (1995). Thus, Plaintiff must pursue any claim for the loss of his property in the Illinois Court

of Claims, and Count 9 is dismissed with prejudice from this action.

Count 11

       Under the First Amendment, prisoners have the right to send and receive mail, but prison

official may inspect incoming and outgoing mail for contraband. Wolff v. McDonnell, 418 U.S.

539, 576 (1974); Rowe v. Shake, 196 F.3d 778, 782 (7th Cir. 1999). Mail from an attorney who is

representing a prisoner is entitled to greater protection, in order to avoid interference with the

prisoner’s right to access the courts. Incoming mail from an attorney that is clearly marked as legal

or privileged mail must be opened only in the presence of the prisoner. See Wolff, 418 U.S. at 577;

Rowe, 196 F.3d at 782. However, the interception of communications with a lawyer is subject to

harmless-error analysis. Weatherford v. Bursey, 429 U.S. 545, 554-59 (1977); Guajardo-Palma v.

Martinson, 622 F.3d 801, 805-806 (7th Cir. 2010); Kaufman v. McCaughtry, 419 F.3d 678, 685-

86 (7th Cir. 2005). The unjustified opening of mail from an attorney is actionable only if it has

hindered an ongoing claim. Kaufman, 419 F.3d at 686. A prisoner who raises a claim based on

interference with legal mail must demonstrate some resulting hindrance to his ability to pursue a



                                                 11
legal claim or defense. Id. Plaintiff has not alleged that his ability to litigate any matter was affected

by John Doe 1’s action. Accordingly, Count 11 will be dismissed for failure to state a claim.

Count 12

        To the extent Plaintiff seeks to bring a federal constitutional claim for malicious

prosecution, it fails because “there is no such thing as a constitutional right not to be prosecuted

without probable cause.” Manual II, 903 F.3d at 670 (citing Serino v. Hensley, 735 F.3d 588, 593

(7th Cir. 2013).

        For a malicious prosecution claim under Illinois law, Plaintiff must allege: (1) he was

subjected to a judicial proceeding for which there was no probable cause; (2) the defendant

instituted those proceedings maliciously; (3) the proceedings were terminated in his favor; and (4)

he was injured. Wilbon v. Plovanich, 67 F.Supp.3d 927 (7th Cir. 2014). For an abuse of process

claim under Illinois law, Plaintiff must allege: (1) the “existence of an ulterior motive or purpose”;

and (2) an “act in the use of legal process not proper in the regular prosecution of the proceedings.”

Podolsky v. Alma Energy Corp., 143 F.3d 364, 372 (7th Cir. 1998); see also Commerce Bank, N.A.

v. Plotkin, 255 Ill. App. 3d 870, 872 (1994). “[P]rocess” in this context means “the literal, legal

sense of something issued by the court ... under its official seal.” Slep-Tone Entm’t Corp. v.

Kalamata, Inc., 75 F.3d 898, 908 (N.D. Ill. 2014). Merely “harassing” or “pressur[ing]” a

defendant to defend itself in litigation is insufficient. Id. at 909 (“The institution of a lawsuit with

malicious intent or the purpose to harass, on its own, does not constitute abuse of process.”).

Plaintiff’s allegations are insufficient to proceed on a state law claim for malicious prosecution or

abuse of process. He does not indicate he was arrested or charged with obstruction of justice but

instead, alleges false information was submitted to open an investigation.

        For the reasons stated, Count 12 is dismissed for failure to state a claim.



                                                   12
Counts 2, 5, 8, 10, and 13

       Plaintiff alleges that after he refused to participate in the “get Watts plan” Defendants

retaliated against him. To state a claim for retaliation under the First Amendment, a plaintiff must

allege that (1) he engaged in constitutionally protected speech, (2) he suffered a deprivation likely

to deter protected speech; and (3) his protected speech was a motivating factor in the defendants’

actions. Antoine v. Ramos, 497 F. App’x 631, 634 (7th Cir. 2012). It is not clear whether Plaintiff

engaged in protected speech, but his retaliation claims will be allowed to proceed for further

development. Specifically, Count 2 will proceed against Jane Doe 1. Count 5 will proceed against

Chriss but is dismissed without prejudice for failure to state a claim as to Gus. Count 8 will proceed

against Jane Doe 2 but is dismissed without prejudice for failure to state a claim as to John Doe 3.

Count 10 will proceed against Chriss and John Doe 1. Count 13 will proceed against John Doe 1.

Count 14

       Under limited circumstances, failure to train may serve as the basis for liability under §

1983. City of Canton v. Harris, 489 U.S. 378, 387 (1989). A plaintiff must allege that the failure

to train is the result of an official custom or policy of the city, county, or municipality that he or

she is suing. Id. at 389; Jenkins v. Bartlett, 487 F.3d 482, 492 (7th Cir. 2007). Plaintiff appears to

be asserting this claim against the Commissioner and the County, who are not parties, and WCJ,

which has been dismissed because it is not a proper party. Accordingly, the claim in Count 14 is

dismissed for failure to state a claim.

Counts 15 and 16

       Plaintiff does not associate his state law claims for assault and battery against any specific

defendant. To the extent Plaintiff intended to assert those claims based on the facts that support

the excessive force claim in Count 4 against Chriss, he has sufficiently pled those claims. This



                                                 13
Court has supplemental jurisdiction over the claims because they involve the same facts as the

federal claims. See 28 U.S.C. § 1367(a). Therefore plaintiff may proceed with Counts 15 and 16

against Chriss. See e.g. Shea v. Winnebago Cty. Sheriff’s Dep’t, 746 F. App’x 541, 547-48 (7th

Cir. 2018) (discussing assault and battery under Illinois law).

Count 17

        Although Plaintiff does not associate his state law medical negligence claim against any

specific defendant, the Court presumes that he intended to assert the claim based on the same facts

as his deliberate indifference claims in Count 6 against Jane Doe 2 and Count 7 against John Doe

3. An Illinois negligence claim for personal injuries requires the plaintiff to demonstrate the

existence of a duty of care owed by the defendant to the plaintiff, a breach of that duty, and an

injury proximately caused by that breach. Iseberg v. Gross, 879 N.E.2d 278 (2007). In Illinois,

there is a duty to provide inmates in Illinois with reasonable medical care. See West v. State of

Illinois, 67 Ill. Ct. Cl. 147 (2014) (citing Dye v. State, 48 Ill. Ct. Cl. 452, 455 (1995)). See also 730

ILCS 5/3-7-2(d). The claim may proceed against Jane Doe 2. The claim is dismissed as to John

Doe 3 because Plaintiff has not alleged facts that establish John Doe 3 was involved in his medical

care.

Counts 18 and 19

        Plaintiff does not associate his state law claims for negligence and intentional infliction of

emotional distress against any specific defendant. The bald and conclusory allegations that he is

asserting those claims do not satisfy the Twombly pleading requirements. See Twombly, 550 U.S.

at 570 (to survive screening, claim must be “plausible on its face”). The claims in Counts 18 and

19, therefore, are dismissed for failure to state a claim.




                                                   14
Count 20

        Plaintiff’s state law claims for failure to investigate, failure to train, and gross negligence

(to the extent those claims are recognized by state law) appear to be intended against the

Commissioner and the County, who are not parties, and WCJ, which has been dismissed because

it is not a proper party. The claim in Count 20, therefore, is dismissed for failure to state a claim.

Counts 21-24

        For Count 21, Plaintiff alleges he saw Jane Doe 2 on one sick call for a torn ligament in

his right arm and she told him there was nothing she could do. This does not suggest deliberate

indifference to a serious medical need. Although he states the pain became so bad that he was

unable to use his arm, this happened after he saw Jane Doe 2 and does not establish that she knew

of his pain and disregarded it. For Count 22, Plaintiff alleges only that Jane Doe 2 took him off

his nerve pain medication for no reason. He does not allege he suffered any adverse consequences.

The deliberate indifference claims in Counts 21 and 22 against Jane Doe 2 are dismissed for failure

to state a claim.

        To the extent Plaintiff intended to allege state law medical negligence claims based on the

facts alleged in Counts 21 and 22, which are being dismissed, the Court will not exercise

supplemental jurisdiction over the state law claims. The supplemental jurisdiction statute, 28

U.S.C. § 1367(a), extends the jurisdiction of federal district courts to all claims that are sufficiently

related to the claim or claims on which their original jurisdiction is based to be part of the same

case or controversy within the meaning of Article III of the Constitution. This same statute

provides that the district court may decline to exercise supplemental jurisdiction if “the district

court has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).

“[T]he general rule is that, when all federal claims are dismissed before trial, the district court



                                                   15
should relinquish jurisdiction over pendent state-law claims rather than resolving them on the

merits.” Wright v. Associated Ins. Cos., 29 F.3d 1244, 1251 (7th Cir. 1994); see also Groce v. Eli

Lilly & Co., 193 F.3d 496, 501 (7th Cir. 1999) (noting that established law of this circuit is that

the “usual practice” is to dismiss without prejudice state supplemental claims whenever federal

claims have been dismissed before trial). Accordingly, Counts 23 and 24 are dismissed without

prejudice.

                                Identification of Doe Defendants

       The Sheriff of Williamson County will be added as a Defendant, in his or her official

capacity only, for purposes of responding to discovery aimed at identifying the Doe Defendants.

See Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 832 (7th Cir. 2009); Fed. R. Civ. P.

21. Guidelines for discovery will be set by the Court. Once the names of the Doe Defendants are

discovered, Plaintiff shall file a motion to substitute the newly identified Defendants in place of

the Doe designations.

                                           Disposition

       IT IS HEREBY ORDERED that Count 1 will proceed against Chriss, Starling, and Jane

Doe 1. Count 2 will proceed against Jane Doe 1. Count 3 will proceed against Jane Doe 1 but is

dismissed without prejudice for failure to state a claim as to John Doe 1. Counts 4 and 5 will

proceed against Chriss but are dismissed without prejudice for failure to state a claim against Gus.

Count 6 will proceed against Jane Doe 2. Count 8 will proceed against Jane Doe 2 but is dismissed

without prejudice for failure to state a claim against John Doe 3. Count 10 will proceed against

Chriss and John Doe 1. Count 13 will proceed against John Doe 1. Counts 15 and 16 will proceed

against Chriss. Count 17 will proceed against Jane Doe 2 but is dismissed without prejudice for

failure to state a claim as to John Doe 3. Counts 7, 11, 12, 14, 18, 19, 20, 21, 22, 23, and 24 are

dismissed without prejudice for failure to state a claim. Count 9 is dismissed with prejudice.

                                                16
Williamson County Jail is dismissed with prejudice and Health Care Provider is dismissed without

prejudice. The Clerk of Court is directed to terminate Williamson County Jail, Health Care

Provider, Gus, John Doe 2, and John Doe 3 as parties in CM/ECF.

       IT IS ORDERED that the Clerk of Court is DIRECTED to ADD the Sheriff of

Williamson County, in his or her official capacity only, to the docket for purposes of responding

to discovery aimed at identifying the Doe Defendants.

       IT IS ORDERED that the Clerk of Court shall prepare for Chriss, Starling, Sheriff of

Williamson County (official capacity only), and, once identified, John Doe 1, Jane Doe 1, Jane

Doe 2: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2)

Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy

of the Complaint, and this Memorandum and Order to each Defendant’s place of employment as

identified by Plaintiff. If a Defendant fails to sign and return the Waiver of Service of Summons

(Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk shall take

appropriate steps to effect formal service on that Defendant, and the Court will require that

Defendant to pay the full costs of formal service, to the extent authorized by the Federal Rules of

Civil Procedure.

       If a Defendant cannot be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Service shall not be made on the Doe Defendants until such time as Plaintiff has identified



                                                17
him the Doe Defendants by name in a properly filed motion for substitution of party. Plaintiff is

ADVISED that it is his responsibility to provide the Court with the name and service address for

each individual.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). As the Sheriff of

Williamson County is in the case solely for discovery purposes, he or she need not respond to the

Complaint. The Sheriff only needs to enter his or her appearance and will receive further

instruction on discovery at a later date. Pursuant to Administrative Order No. 244, Defendants

need only respond to the issues stated in this Merit Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       IT IS ORDERED that this entire matter shall be REFERRED to a United States

Magistrate Judge pursuant to Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), if all parties consent

to such a referral.

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: December 2, 2019



                                                18
                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge


                                         Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate Defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the Defendants

will enter their appearance and file an Answer to your complaint. It will likely take at least 60 days

from the date of this Order to receive the Defendants’ Answers, but it is entirely possible that it

will take 90 days or more. When all the Defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the Defendants before filing any motions,

to give the Defendants notice and an opportunity to respond to those motions. Motions filed before

Defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 19
